UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-4222



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BRAD LOUIS BROOKER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CR-99-228)


Submitted:   December 8, 2000          Decided:     December 27, 2000


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Locke T. Clifford, CLIFFORD, CLENDENIN, O’HALE & JONES, L.L.P.,
Greensboro, North Carolina, for Appellant. Walter C. Holton, Jr.,
United States Attorney, Paul A. Weinman, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brad Louis Brooker appeals from his convictions for bank rob-

bery, bank robbery with a dangerous weapon, and using and carrying

a firearm during a bank robbery.     He asserts on appeal that the

district court erred in failing to provide the jury, upon their

request, with a definition of “reasonable doubt.”   He also asserts

that the district court misunderstood its authority to provide a

further definition.   We have carefully considered these issues and

have reviewed the briefs and joint appendix in this case, and we

affirm on the reasoning of United States v. Reives, 15 F.3d 42 (4th

Cir. 1994).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2